Title: To Thomas Jefferson from George Mason, 10 January 1791
From: Mason, George
To: Jefferson, Thomas



Dear Sir
Virginia Gunston-Hall January 10th. 1791.

As I well know Your Attachment to the sacred Cause of Liberty must interest You in the Success of the French Revolution, it is with great pleasure I can inform You, that it is still going on prosperously; notwithstanding the Evils which have been predicted from the large Emissions of Paper Money. I have a Letter from my Son John, dated as late as the 10th. of Novemr. in which he informs me, that the Sales of the Church and Crown Lands are going on successfully, in every Part of the Kingdom; and the Paper Money absorbed by them, as fast as it comes into Circulation; being publickly burnt as it is taken in; and that from the Experiments already made, it is generally thought the Proceeds of the public Lands will be more than three times the Amount of the Paper ordered to be issued; in Consequence of which, Exchange with foreign Countrys (which had been so extreamly low) is beginning to look up again.

The public Lands, in the different Districts, are laid off in Lotts, numbered and valued, by Commissioners on Oath, and after having been advertised six weeks (one lott at a time in each District) it is sold to the highest Bidders. The first lott in the City of Bourdeaux consisting of nine Houses or Tenements, was sold on the 5th. of Novemr. A prodigious Croud of People attended, and many Purchasers, bidding with great Alacrity, 1, 2 and 3 thousand livres at a time above each other, and the Lott sold, upon an Average, at about 50 ⅌ cent. above it’s Valuation; and by Advices from Paris, and other Parts of the Kingdom, the Sales were going on every where, in nearly the same Proportion.
This is a most fortunate Event for the French Revolution; it is a Proof of great and general Confidence; and I hope will give the finishing Stroke to it. There is something very extraordinary in these Sales. It was natural to suppose, that the Distrust of many in the new Government, the religious Scruples, or Superstition of others, with respect to the Church Lands, and the great Quantity of Land brought suddenly to Market, wou’d have occasioned very low Sales; against the last, however, the Mode of selling has wisely guarded. Nothing has yet been decided upon the Subject of the Farm; a late Plan has been proposed, with Respect to Tobacco, which they term, a regie, a Sort of second Farm in the Hands of the Nation; the Nation proposing to take into their Hands, exclusively, the Purchase and Sale of Tobacco; whether this will be adopted, or the Trade made entirely free, is yet uncertain.—The Crop of Wheat in France has turn’d out much shorter than was expected, and foreign Supplies will again be wanted. A Scarcity has already begun to be felt in Bourdeaux, and a Company has been lately formed there, of some of the most wealthy Merchants, under the Auspices of the Municipality, in which 700,000₶ has been already subscribed, to purchase wheat abroad, for the Consumption of the City, and orders given for the Purchase on the Baltic; but this is an Object of only a few weeks Consumption; the Dayly Consumption of the City being computed at 1,800 Boisseaux.
By the last Couriers from Paris, they were informed in Bourdeaux, that the Spanish Ambassador had announced to the King, the signing at Madrid an Arangement between the Courts of Madrid and London, which will put a Stop to the Hostilities, for which they have been so long, and so vigorously, preparing; that Spain is to cede to Great Britain a right to trade, and make Establishments in the Bay of Nootka; but not a word of the  reimbursment of Expences; which Great Britain held, at first, as a sine qua non. This News was believed, but not absolutely confirmed.
My Son John was admitted, about the latter End of last Summer, a Member of the great Constitutional Committee for the City of Bourdeaux, an Appointment with which I am very well pleased; not only as it shows that he is well known and esteemed in the City, but as it will make him acquainted with some of the first Characters in that Part of the Kingdom, and will be the Means of much Information and Improvement. He intends, after visiting most of the principal Manufactories in France, to imbark for America in May next, and if he meets with a good Ship for that Port, to come first to Charles Town in S.C. but as he purposes to establish a House, in the Commission Line, upon Potomack River, I believe I shall advise him to take the french and spanish west Indies, in his way. Their House in Bourdeaux will still be continued, under the Management of Mr. Fenwick. John is very anxious to know the place where the Seat of the General Government will be fixed, as it will in some Measure determine the place of his Establishment; and desires to know my Opinion, whether Congress can ever be got out of the Whirlpool of Philadelphia? I shall answer him, that it is my Opinion it can not, for half a Century to come.
There is a particular Circumstance, tho’ its Consequences have been little attended to, or thought of, which is continually sapping and contaminating the Republicanism of the United States, and if not timely altered, will corrupt the rising Generation. It may be, and I believe will be, a Work of Difficulty to prevent it’s baneful Influence; but it surely ought to be attempted. I hope I shall have the Pleasure of seeing You at Gunston, when You return to Virginia, and wish to have some Conversation with You on the Subject. I am, with the most sincere Regard and Esteem, dear Sir, Your affecte. Friend & Obdt. Servt.,

G. Mason


P.S. I beg the Favour of You to present my best Respects to our Friend Mr. Madison. He is one of the few men, whom from a pretty thorough Acquaintance, I really esteem; tho’ I have been apprehensive some late Difference (and it has only been a late one) on political Questions had caused a Coolness between Us. I am sure it has not on my Part; for if I know my own Heart, I have more Liberality, than to think the worse of a Friend for a Disagreement on any theoretical Opinions; and I well know that the  iniquitous Attempts too frequently made in any Assembly, are almost enough to shake any Man’s democratical principles.

